Citation Nr: 9918364	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  95-08 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



INTRODUCTION

The veteran, who had active service from September 1942 to 
June 1945, died on January [redacted] 1967.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of the 
Atlanta, Georgia Regional Office (hereinafter RO), of the 
Department of Veterans Affairs (hereinafter VA).  


FINDINGS OF FACT

1.  The veteran died on January [redacted] 1967, at the age of 45, 
and the immediate cause of death as listed on the death 
certificate was myocardial infarction, recent, due to 
thrombosis, right coronary artery.  Other significant 
conditions contributing to death included generalized 
atherosclerosis, severe.  An autopsy was performed.   

2.  The veteran was diagnosed with infarction of the 
myocardia, due to arteriosclerotic coronary thrombosis; and, 
an embolism due to a circulatory disturbance, with a one-year 
history of symptoms, in June 1959, 14 years after service.

3.  At the time of the veteran's death, service connection 
had been established for a conversion reaction evaluated at 
10 percent disabling, and pes planus rated as noncompensable. 

4.  Service and postservice medical records do not show frost 
bite of the feet or myocardial infarction, coronary artery 
disease, arteriosclerosis or any other cardiovascular disease 
in service or within one year of separation.

5.  There is no medical evidence or opinion relating the 
veteran's military service in any way to the myocardial 
infarction, due to thrombosis, right coronary artery which 
caused his death, nor is there any medical evidence that any 
service-incurred medical condition substantially or 
materially contributed to the veteran's death, and the 
appellant's claim is therefore not plausible.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309, 
3.312  (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends in essence that service connection, 
and DIC benefits, should be granted for the cause of the 
veteran's death.  She asserts that the veteran, while in 
service, incurred frostbite of the feet, resulting in 
circulatory problems, resulting in an above the knee 
amputation, which in turn was a contributing factor in his 
death.

The threshold question which must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. App. 
279 (1997).  The duty to assist under 38 U.S.C.A. § 5107(a) 
is triggered only after a well-grounded claim is submitted.  
See Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See King v. Brown, 5 
Vet. App. 19 (1993).

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Grottveit  v. Brown, 
5 Vet. App. 91, 93 (1993).  For a service-connected claim to 
be well-grounded, there must be a medical diagnosis of 
current disability, lay or medical evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence of a nexus between the in-service injury or disease 
and current disability.  See Epps v. Brown, 9 Vet. App. 341, 
343- 44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).  Certain chronic disabilities, 
including cardiovascular disease, may be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause of death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.312 (1998). 

The death certificate reflects that the veteran died on 
January [redacted] 1967, at the age of 45, and the immediate cause of 
death as listed on the death certificate was myocardial 
infarction, recent, due to thrombosis, right coronary artery.  
Other significant conditions contributing to death included 
generalized atherosclerosis, severe.  An autopsy was 
performed.

At the time of the veteran's death, service connection had 
been established for a conversion reaction evaluated at 10 
percent disabling, and pes planus rated as noncompensable. 

The service medical records are entirely negative for the 
presence of myocardial infarction, thrombosis, right coronary 
artery, atherosclerosis or any other cardiovascular disease.  
Neither is there any complaint or treatment of frostbite of 
the feet. 

In addition, there is no evidence of manifestations of 
myocardial infarction, thrombosis of the right coronary 
artery, atherosclerosis or any other cardiovascular disease 
within one year following separation from service.  It has 
not been indicated that there are records that, if obtained, 
would show the presence any of these conditions within one 
year of service.  Accordingly, there exists no credible or 
competent evidence of symptomatology attributable to any 
cardiovascular disorder during service or within one year 
thereafter. 

The post service clinical evidence of record is negative for 
medical treatment of myocardial infarction, thrombosis of the 
right coronary artery, atherosclerosis or any other 
cardiovascular disease until a report of May-June 1959 VA 
hospitalization during which the veteran reported a one-year 
history of retrosternal chest pain.  The diagnoses after 
examination and treatment were infarction of the myocardium 
due to arteriosclerotic coronary thrombosis and pulmonary 
embolism due to circulatory disturbance.  He was subsequently 
treated for arteriosclerotic heart disease and myocardial 
infarctions at private and VA medical facilities.

The cause of death is not refuted by any medical evidence of 
record.  There is no competent medical evidence on file that 
associates the cause of death, with the appellant's period of 
service or any occurrence therein.  There is also no evidence 
of frozen feet or any disabling residuals thereof.  The Board 
finds that there is no interpretation or construction of this 
evidence which establishes or suggests that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the cause of the 
veteran's death, to warrant service connection.  38 U.S.C.A. 
§§ 1110, 1101, 1112, 1310 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309, 3.312 (1998).

It has been contended that the veteran was service connected 
for frostbite of both feet, which resulted in an above knee 
amputation which was a contributing factor to his cause of 
death.  However, the appellant has not submitted any medical 
evidence supportive of her claim that the veteran's death was 
related to service or a service-connected disability.  Her 
lay assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit  v. Brown, 5 Vet.App. 91, 
93 (1993).  See also Barfield  v. Brown, 5 Vet.App. 8, 9 
(1993); Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Where there is no medical evidence linking the claimed 
disorder to service or an in-service event or occurrence, or 
where the disorders are not currently demonstrated, the claim 
is not well-grounded.  See Montgomery v. Brown, 4 Vet. App. 
343 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Consequently, in the absence of competent evidence of medical 
causation between service and the veteran's cause of death, 
the claim is not well-grounded, and must be denied.

It is also again noted that service connection had not been 
established at the time of death for either frostbite of the 
feet; or, the primary cause of the veteran's death, 
myocardial infarction.  The appellant has failed to submit 
any competent credible evidence linking any disability 
incurred in veteran's period of service to the cause or 
production of the fatal illness. Since there is no competent, 
credible evidence of medical causality or contribution, the 
claim is not well grounded.  Grivois v. Brown, 6 Vet.App. 136 
(1994).  While the Board understands the appellant's position 
and belief on this matter, in the absence of some supporting 
documentation, the belief is not plausible within the legal 
context.

Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of non-prejudicial error).  While 
the RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim is not 
well grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
basis of the denial and the evidentiary insufficiancy when it 
sent her a copy of the rating decision, and in a November 
1998 letter, the RO informed her of the specific evidence 
that she should submit to support her claim.  The discussion 
above also informs the appellant of the types of evidence 
lacking, and which she should submit for a well grounded 
claim.  There is no indication that there is additional 
evidence that is available which would render the claim well 
grounded.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 

